In an action, inter alia, to recover possession of certain bonds, in which a default judgment was entered in favor of plaintiff-respondent and against defendants, defendants appeal from an order of the Supreme Court, Richmond County, dated April 21, 1976, which, after a hearing, denied their motion to vacate their default and for permission to interpose an answer. Order reversed, without costs or disbursements, and motion granted, with the judgment to stand as security. Defendants-appellants shall serve and file an answer within 20 days after entry of the order to be made hereon. Considering the fact that the affidavit in support of the motion asserts that the transfer of moneys alleged by plaintiff-respondent to have been coerced *585was made at her own request, it was an improvident exercise of discretion to preclude a determination on the merits. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.